Case 1:17-cv-01144-HYJ-SJB ECF No. 15, PageID.2099 Filed 12/29/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 THOMAS LEE JONES #839246,

        Petitioner,
                                                                 Case No. 1:17-cv-1144
 v.
                                                                 Hon. Hala Y. Jarbou
 DEWAYNE BURTON,

       Respondent.
 ____________________________/

                                             ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on December 2, 2020,

recommending that this Court deny the petition. The Report and Recommendation was duly

served on the parties. No objections have been filed, see 28 U.S.C. § 636(b)(1), and the Court

issues this Order. The Court will also issue a Judgment in this § 2254 proceeding. See Gillis v.

United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring a separate judgment in habeas

proceedings). Therefore,

       IT IS ORDERED that the Report and Recommendation of the Magistrate Judge (ECF No.

14) is APPROVED and ADOPTED as the Opinion of the Court and the petition for habeas corpus

relief (ECF No. 1) is DENIED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C. §

2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final

order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings
Case 1:17-cv-01144-HYJ-SJB ECF No. 15, PageID.2100 Filed 12/29/20 Page 2 of 2




debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001).



 Dated:       December 29, 2020                    /s/ Hala Y. Jarbou
                                                  HALA Y. JARBOU
                                                  UNITED STATES DISTRICT JUDGE




                                              2
